United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10157
                        Conference Calendar


RONALD H. MARR, JR.,

                                    Plaintiff-Appellant,

versus

BRENDA M. CANTU; ARTIE AGULAR;
MR. NFN AGULAR; LUBBOCK COUNTY JAIL,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:04-CV-170-C
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Ronald H. Marr, Jr., county detention No. 144882 and Texas

prisoner No. 622463, has appealed the district court’s dismissal

with prejudice of his civil rights complaint and moves for

appointment of appellate counsel.   The motion for appointment of

counsel is DENIED.

     The district court dismissed Marr’s complaint as frivolous

pursuant to 28 U.S.C. § 1915(e), holding that Lubbock County,

Texas, Assistant District Attorney Brenda Cantu was entitled to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10157
                                  -2-

absolute prosecutorial immunity; that the other individual

defendants were not liable under 42 U.S.C. § 1983 because they

were not state actors; and that Marr’s claim against Lubbock

County was frivolous because Marr had access to the courts

through his counsel.    The court noted that, to the extent that

Marr sought to be released from incarceration, his claims sounded

in habeas corpus and further noted that any relief under 42 U.S.C

§ 1983 was barred by the doctrine of Heck v. Humphrey.**

     In his appellate brief, Marr argues for the first time that

Ms. Cantu and other members of the Lubbock County District

Attorney’s staff conspired with Lubbock County police officers to

convict Marr of failing to register as a sex offender in

retaliation for Marr’s involvement in a landlord tenant dispute.

We decline to consider issues raised for the first time on

appeal.    Greenberg v. Crossroads Sys., Inc., 364 F.3d 657, 669

(5th Cir. 2004).

     Marr has not challenged in this court the district court’s

reasons for dismissing his complaint.       Accordingly, it is as if

he had not filed an appeal.      Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Marr’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).       Because

the appeal is frivolous, it is DISMISSED.      5TH CIR. R. 42.2.   The

district court’s dismissal of Marr’s complaint as frivolous


     **
          512 U.S. 477 (1994).
                            No. 05-10157
                                 -3-

counts as a strike under 28 U.S.C. § 1915(g), as does the

dismissal of this appeal.   Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).   Marr is CAUTIONED that if he accumulates

three strikes, he will no longer be allowed to proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     MOTION FOR APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED

AS FRIVOLOUS; SANCTION WARNING ISSUED.